Citation Nr: 1718104	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome, status post-medial meniscectomy, prior to January 27, 2012, and as of March 1, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1987 to February 1989.

This case comes before the Board on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A February 2013 rating decision assigned (1) a temporary 100 percent disability rating from January 27, 2012 for a period of convalescence due to a meniscectomy and (2) a 10 percent disability rating for left knee patellofemoral syndrome, status post-medial meniscectomy as of March 1, 2012.  A March 2016 rating decision denied entitlement to a TDIU. 

The Board remanded this case in August 2015 for further development.

In a March 2017 post-remand brief, the Veteran's representative asserted that the matter of a TDIU has been reasonably raised by the record per the holdings in Rice v. Shinseki, 22 Vet. App. 447 (2009) and therefore is inextricably intertwined with this appeal.  The Board agrees and finds the issue of a TDIU has been raised and is inextricably intertwined with the other issue on appeal.  

The issue of entitlement to service connection for Sleep Apnea has been raised by the record in a December 2016 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

New evidence has been submitted since the AOJ last entered a Supplemental Statement of the Case (SSOC) in February 2016, including VA treatment records and January 2017 VA examinations of the back and knees.  The Board finds that a remand is necessary for the AOJ to consider the additional evidence in the first instance and readjudicate the inextricably intertwined issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Review all evidence submitted since the last SSOC, including VA treatment records, the January 2017 VA examinations of the back and knees, and any other relevant evidence. 
 
2. Readjudicate the claims for (1) entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome, status post-medial meniscectomy, prior to January 27, 2012, and as of March 1, 2012 and (2) entitlement to a TDIU. 

If the benefits sought remain denied, provide the Veteran and his representative with an SSOC, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




